Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on May 07, 2021.  The current application is a continuation of application 16/844670, now patent US 11,032,504 B2 (issued on 06/08/2021), which is a continuation of application 16/055377, now patent US 10,645,321 B2 (issued on 05/05/2020), which is a continuation of application 15/671227, now patent US 10,044,962 B2 (allowed on 08/07/2018), which is a continuation of application 15/146099, now patent US 9,762,832 B2 (allowed on 09/12/2017), which is a continuation of application 14/363971, now patent US  9,363,451 B2 (allowed on 06/07/2016). The Examiner acknowledges the following:
3.	The drawings filed on 05/07/2021 are accepted by the Examiner.
4.	 Current claims 1 – 16 are pending and they are being considered for examination.


Information Disclosure Statement
5.	The two IDS document filed on 07/01/2021 is acknowledged.

Priority
6.	 Priority documents referring to a PCT application document PCT/JP2012/081755 with filing date 12/07/2012 and a Japanese application JP-2011-277076 with foreign priority date of December 19, 2011, filed to the office with application 15/671227, on 11/20/2017 is acknowledged.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________
5.	Instant Application and great grandparent application 15/671227 (US 10,044,962 B2) allowed on August 07, 2018.

Regarding Claims 1, 3 and 4:
Claims 1, 3 and 4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of great grandparent Application No. 15/671227 (US 10,044,962 B2) allowed on August 07/ 2018, which is now allowed in view of Machida (US 2005/0098797 A1), Nishihara (US 2011/0134264 A1), Yokoyama (JP-2006-024787) and Inaba (US 2010/0025767 A1). 
	As indicated in Table 1 below as for the underlined portion/limitations of claim 1 of great grandparent are identical to present claim 1 and they were already claimed in the parent patent 10,044,962 B2. On the other hand, claim 1 of the great grandparent has more limitations that the current application claim 1 and combined with claim 3 which made it allowable over the prior art of record. As for the fin type gate electrode which is 
Therefore, claim 1 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 1 and 3 of the great grandparent issued patent 10,044,962 B2.

Regarding Claims 3 and 4:
	As it is shown in Table I, the limitations of current claims 3 and 4, were already patented in great grandparent patent US 10,044,962 B2, wherein the fin type gate electrode, as discussed for current claim 1 was already patented as convex strips placed on the semiconductor layer. 
Therefore, claims 3 and 4 are rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 1 and 3 of the great grandparent issued patent 10,044,962 B2.

Regarding Claim 2:
As it is shown in Table I, the current claim 2 is identical to claim 2 of great grandparent patent US 10,044,962 B2 and it is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 2 of the great grandparent issued patent 10,044,962 B2.

Regarding Claim 9:



Regarding Claim 12:
As it is shown in Table I, even though the wording is slightly different, claim 12 was already patented as claim 15 of great grandparent patent US 10,044,962 B2, that includes more limitations than the current claim 12 and it also discloses the use of a second photoelectric conversion portion, which is stacked/positioned above the first photoelectric conversion portion. Therefore, claim 12 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated by claim 15 of the great grandparent issued patent 10,044,962 B2.

Regarding Claim 16:
	Current claim 16 corresponds to an electronic apparatus with the imaging device of current claim 1 and it includes similar limitations as instant claim 1, which were already patented as claims 1 and 3 of great grandparent patent US 10,044,962 B2. As discussed above for instant claim 1, claim 1 of the great grandparent has more limitations that the current application claim 16 and combined with claim 3 which made it allowable over the 
Therefore, claim 16 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 1 and 3 of the great grandparent issued patent 10,044,962 B2.


Note: Please, see Table I for the comparison between the claims of the great grandparent patent US 10,044,962 (1st column) and the present application as the apparatus claims (2nd column). The underlined portions in both columns indicate what is equivalent in the parent and in the current application.


Table I: Comparison between the great grandparent application 15/671227 (US 10,044,962 B2) and grandchild application 17/315014
grandparent 15/671227- now US 10,044,962 B2 
Great Grandchild 17/315014
1.  An imaging device, comprising: a first photoelectric conversion portion in a first region of a semiconductor layer;  

  a transfer gate on or above a surface layer opposite to a light incident surface layer of the semiconductor layer;  

  a floating diffusion at the surface layer of the semiconductor layer; and 

  


an amplifying transistor, in a second region of the semiconductor layer, including a gate electrode, wherein the gate electrode comprises at least a first portion above the surface layer and a second portion between the surface layer and the light incident surface layer, and 

  wherein the amplifying transistor is coupled to the floating diffusion. 

3.  The imaging device according to claim 1, wherein the amplifying transistor comprises a convex strip on or above the semiconductor layer.



An imaging device, comprising: a semiconductor layer including a first surface side and a second surface side, 

  wherein the first surface side is opposite to the second surface side; 

  a first photoelectric conversion portion disposed in the semiconductor layer; 

  a first transfer transistor disposed at the first surface side; 

a first floating diffusion region disposed in the semiconductor layer; and 

an amplifying transistor disposed below the first surface side, wherein the amplifying transistor includes a fin type gate electrode.



3. The imaging device according to claim 1, wherein at least a part of the fin type gate electrode is disposed in a semiconductor substrate. 4. The imaging device according to claim 1, wherein the fin type gate electrode includes a first portion and a second portion.




2.  The imaging device according to claim 1, wherein the transfer gate transfers charges from the first photoelectric conversion portion to the floating diffusion.

2. The imaging device according to claim 1, wherein the first transfer transistor transfers charges from the first photoelectric conversion portion to the floating diffusion.
7.  The imaging device according to claim 5, wherein an impurity density of each convex strip of the plurality of convex strips is adjusted to correspond to a fully-depleted type transistor. 

9. The imaging device according to claim 1, wherein the amplifying transistor is a fully-depleted type.
15.  The imaging device according to claim 14, further comprising a second photoelectric conversion portion on a reverse face of the semiconductor layer, wherein the second photoelectric conversion portion comprises a photoelectric 
conversion film, and wherein the second photoelectric conversion portion is stacked on the first photoelectric conversion portion. 

a second photoelectric conversion portion disposed above the first photoelectric conversion portion.


1.  An imaging device, comprising: a first photoelectric conversion portion in a first region of a semiconductor layer;  

  a transfer gate on or above a surface layer opposite to a light incident surface layer of the semiconductor layer;  

  a floating diffusion at the surface layer of the semiconductor layer; and 

  


an amplifying transistor, in a second region of the semiconductor layer, including a gate electrode, wherein the gate electrode comprises at least a first portion above the surface layer and a second portion between the surface layer and the light incident surface layer, and 

  wherein the amplifying transistor is coupled to the floating diffusion. 

3.  The imaging device according to claim 1, wherein the amplifying transistor comprises a convex strip on or above the semiconductor layer.
16. An electronic apparatus, comprising: a semiconductor layer including a first surface side and a second surface side, 

  wherein the first surface side is opposite to the second surface side; 

  a first photoelectric conversion portion disposed in the semiconductor layer; 

  a first transfer transistor disposed at the first surface side; 

  a first floating diffusion region disposed in the semiconductor layer; and 
  
  an amplifying transistor disposed below the first surface side, wherein the amplifying transistor includes a fin type gate electrode.







5.	Instant Application and grandparent application 16/055377 (US 10,645,321 B2) allowed on May 05, 2020.

Regarding Claims 1 and 3 – 7:

	As indicated in Table II below as for the underlined portion/limitations of claim 1 of grandparent are identical to present claim 1 and they were already claimed in the parent patent 10,044,962 B2. On the other hand, claim 1 of the grandparent has more limitations that the current application claim 1 and combined with claim 3 which made it allowable over the prior art of record. As for the fin type gate electrode which is part of the amplifier transistor, the parent patent discloses in claim 3 that the amplifier transistor comprises a convex strip on the semiconductor layer. As for that matter, the convex strip(s) in the parent claim 3 corresponds to the fin type of the gate electrode. 
Therefore, claim 1 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 1 and 3 of the grandparent issued patent US 10,645,321 B2.


Regarding Claims 3, 4, 5, 6 and 7:
	As it is shown in Table II, the limitations of current claims 3, 4, 5, 6 and 7, were already patented in grandparent patent US 10,645,321 B2, wherein the fin type gate electrode, as discussed for current claim 1 was already patented as convex strips placed on the semiconductor layer. 


Regarding Claim 2:
As it is shown in Table II, the current claim 2 is identical to claim 2 of grandparent patent US 10,645,321 B2 and it is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claim 2 of the great grandparent issued patent 10,645,321 B2.

Regarding Claim 9:
As it is shown in Table II, even though the wording is slightly different, claim 9 was already patented in claim 7 of the grandparent patent US 10,645,321 B2 wherein the fully-depleted type of transistor is part of the amplifying transistor. Therefore, claim 9 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated by claim 7 of the great grandparent issued patent 10,645,321 B2.


Regarding Claim 12:
As it is shown in Table II, even though the wording is slightly different, claim 12 was already patented as claim 15 of great grandparent patent US 10,645,321 B2, that includes more limitations than the current claim 12 and it also discloses the use of a second photoelectric conversion portion which is stacked/positioned above the first 

Regarding Claim 16:
	Current claim 16 corresponds to an electronic apparatus with the imaging device of current claim 1 and it includes similar limitations as instant claim 1, which were already patented as claims 1 and 3 of grandparent patent US 10,645,321 B2. As discussed above for instant claim 1, claim 1 of the great grandparent has more limitations that the current application claim 16 and combined with claim 3 which made it allowable over the prior art of record. As for the fin type gate electrode which is part of the amplifier transistor, the parent patent discloses in claim 3 that the amplifier transistor comprises a convex strip on the semiconductor layer. As for that matter, the convex strip(s) in the parent claim 3 corresponds to the fin type of the gate electrode. 
Therefore, claim 16 is rejected under nonstatutory obviousness-type double patenting in view of the references cited, and it is anticipated and fully encompassed by claims 1 and 3 of the grandparent issued patent 10,645,321 B2.


Note: Please, see Table II for the comparison between the claims of the great grandparent patent US 10,645,321 B2 (1st column) and the present application as the apparatus claims (2nd column). The underlined portions in both columns indicate what is equivalent in the parent and in the current application.


Table II: Comparison between the grandparent application 16/055377 (US 10,645,321 B2) and grandchild application 16/596178
grandparent 16/055377- now US 10,645,321 B2 
grandchild 17/328747
1.  An imaging device, comprising: a semiconductor layer having a first 
surface and a second surface, wherein the first surface is opposite to the second surface,   the semiconductor layer comprises at least one concave portion at the first surface, and the second surface receives light;  

  a first photoelectric conversion portion in the semiconductor layer; 

  a transfer gate on or above the first surface;  

  a floating diffusion in the semiconductor 
layer;  and 

  an amplifying transistor on or above the first surface, wherein the amplifying transistor comprises a first portion and a second portion, the first portion has a plurality of parts in a cross-sectional view, the first portion is in the concave portion, the second portion is coupled to each of the plurality of parts, the second portion is below the first portion, and a height of the first portion is larger than a width of the first portion. 

3.  The imaging device according to claim 1, wherein each of the plurality of parts is a convex strip.
1. An imaging device, comprising: a semiconductor layer including a first surface side and a second surface side, 
  wherein the first surface side is opposite to the second surface side; 




  a first photoelectric conversion portion disposed in the semiconductor layer; 

  a first transfer transistor disposed at the first surface side; 

  a first floating diffusion region disposed in the semiconductor layer; and 

an amplifying transistor disposed below the first surface side, wherein the amplifying transistor includes a fin type gate electrode.

3. The imaging device according to claim 1, wherein at least a part of the fin type gate electrode is disposed in a semiconductor substrate. 4. The imaging device according to claim 1, wherein the fin type gate electrode includes a first portion and a second portion.

5. The imaging device according to claim 4, wherein the first portion includes a plurality of parts in a cross-sectional view.

6. The imaging device according to claim 5, wherein the second portion contacts each of the plurality of parts.

7. The imaging device according to claim 4, wherein the second portion is disposed below the first portion.


2.  The imaging device according to claim 1, wherein the transfer gate is configured to transfer charges from the first photoelectric conversion portion to the floating diffusion.
2. The imaging device according to claim 1, wherein the first transfer transistor transfers charges from the first photoelectric conversion portion to the floating diffusion.
7.  The imaging device according to claim 5, wherein an impurity density of each part of the plurality of parts corresponds to a density of a fully-depleted type transistor. 

9. The imaging device according to claim 1, wherein the amplifying transistor is a fully-depleted type.
15.  The imaging device according to claim 14, further comprising a second 
photoelectric conversion portion on the second surface, wherein the second 
photoelectric conversion portion comprises a photoelectric conversion film, and 
the second photoelectric conversion portion is on the first photoelectric 
conversion portion.
12. The imaging device according to claim 1, further comprising: a second photoelectric conversion portion disposed above the first photoelectric conversion portion.


1.  An imaging device, comprising: a semiconductor layer having a first 
surface and a second surface, wherein the first surface is opposite to the second surface,   the semiconductor layer comprises at least one concave portion at the first surface, and the second surface receives light;  

  a first photoelectric conversion portion in the semiconductor layer; 

a transfer gate on or above the first surface;  

  a floating diffusion in the semiconductor layer;  and 

  an amplifying transistor on or above the first surface, wherein the amplifying transistor comprises a first portion and a second portion, the first portion has a plurality of parts in a cross-sectional view, the first portion is in the concave portion, the second portion is coupled to each of the plurality of parts, the second portion is below the first portion, and a height of the first portion is larger than a width of the first portion. 
3.  The imaging device according to claim 1, wherein each of the plurality of parts is a convex strip.

An electronic apparatus, comprising: a semiconductor layer including a first surface side and a second surface side, 
  wherein the first surface side is opposite to the second surface side; 

 


 a first photoelectric conversion portion disposed in the semiconductor layer; 

  a first transfer transistor disposed at the first surface side; 

  a first floating diffusion region disposed in the semiconductor layer; and 
  
  an amplifying transistor disposed below the first surface side, wherein the amplifying transistor includes a fin type gate electrode.





In conclusion, claims 1 – 4, 9, 12 and 16 are rejected under nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 3, 7 and 15 of great grandparent Application No. 15/671227 (US 10,044,962, allowed on 08/07/2018). Claims 1 – 4, 9, 12 and 16 were already patented before with the parent patent US 10,044,962 B2.
Additionally, claims 1 – 7, 12 and 16 are also rejected under nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3 and 15 of grandparent Application No. 16/055377 (US 10,645,321 B2, allowed on 05/05/2021). Claims 1 – 7, 12 and 16 were already patented before with the parent patent US 10,645,321 B2.



Note: Claims 5 – 8 and 13 – 15 were not included into the double patent towards the great grandparent patent US 10,044,962 B2 rejection; however several of these claims were rejected under the prior art cited be Applicant. See rejections below for more details.

Note: Claims 8 – 11 and 13 – 15 were not included into the double patent towards the grandparent patent US 10,645,321 B2 rejection; however several of these claims were rejected under the prior art cited be Applicant. See rejections below for more details.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over by “Koji Yokoyama,  JP-2006-024787, hereinafter Yokoyama” in view of “Satoshi Inaba, US 2010/0025767 A1, hereinafter Inaba” – (Both art are cited in the IDS filed by Applicant”.


Regarding Claims 1 and 16:
	Yokoyama teaches a solid-state imaging device and its manufacturing method. As for claims 1 and 16, Yokoyama teaches,
An imaging device (CMOS type solid-state imaging device. Fig 1 shows the details of a CMOS type solid state imaging device provided with a SOI (Silicon on Insulator) substrate 20 and the other components of it. See [0024 – 0042]), comprising: a semiconductor layer including a first surface side and a second surface side,   wherein the first surface side is opposite to the second surface side (Yokoyama teaches that the CMOS type solid state imaging device is formed on the semiconductor layer of a SOI structure (See [0025]), which includes a front surface and a front surface, wherein the back surface is exposed (See [0030]); 
  a first photoelectric conversion portion disposed in the semiconductor layer (Fig 3, photodiode 3. See [0032]); 
a first transfer transistor disposed at the first surface side (Fig 3, electric charge read transistor 4 which transfer the charges from photodiode 3. See [0032]); 
  a first floating diffusion region disposed in the semiconductor layer diffusion (Fig 3, floating diffusion node FD, located between the read transistor 4 and the reset transistor 5. See [0032 – 0033]); and 
an amplifying transistor disposed below the first surface side (Fig 3, amplifier transistor 6 is formed with the gate electrode 28 on the n-type source drain area 26 and , wherein the amplifying transistor includes a fin type gate electrode.
	Even though teaches most of the limitations of claim 1, Yokoyama fails to teach or to suggest “wherein the amplifying transistor includes a fin type gate electrode”, which in the same field of endeavor is taught by Inaba. Inaba teaches a semiconductor device with an SOI (silicon-on-insulator) substrate as Yokoyama as shown in Fig 1 that includes a plurality of fins f11 to  f19 and f21 to f29 aligned in parallel with each other, wherein the width of each of the fins f11 to f19 and f21 to f29 is equal to each other (See [00223; 0024]). Fig 2 shows a detailed view of the part B of Fig 1. In Fig 2 an isolation layer on a semiconductor substrate 11 and the fins f26 to f28 are aligned in parallel on the isolation layer 12 (See [0035]). Because of the intentional doping into the fins f26 to f28, channels formed in the fins f26 to 128 can be fully depleted an can operate as an intrinsic channel device (See [0036]).
Therefore, it would have been obvious to the one with ordinary skills in the art to combine the teachings of Yokoyama and Inaba, at the time of filing of the current invention, to modify Yokoyama as to include the option of adding an amplifier transistor as a fin FET transistor wherein the fins are aligned at equal intervals, that allows for the fin FET to be manufactured with enough pattern regularity, wherein a variability of the DC characteristics of the FET transistor can be improved (See Inaba [0044; 0048]).

Regarding Claims 2, 3, 4, 5, 6, 7, 8 and 9:

As for claim 2 limitations, Yokoyama taches that the transfer transistor 4 transfers charges from the photodiode 3 to the floating diffusion FD (See [0032; 0033; 0034; 0035]). 
	As for claims 3 and 4, Inaba teaches the FET amplifier transistor of Yokoyama as a fin FET type transistor with fins f26 to f28 as seen in Fig 2 (See Inaba [0034; 0035]) wherein it includes a second portion such as isolation layer 12 and the first portion such as the fins itself (See Inaba [0034]).
	As for claims 5 and 6, Inaba shows a first portion with the fins f26 to f28 disposed in parallel as in the cross-sectional view as in Fig 2 and the second portion as layers 12 and 11 which represent the contacts with the fins.
	As for claim 7, the second portion or layer 12 is placed under/below the fins (second portion) as seen in Fig 2 of Inaba.
	As for claims 8 and 9 limitations, Inaba teaches that the fins of the FET transistor ( the amplifier transistor of Yokoyama) can be fully depleted  (See Inaba [0036])


Claims 12 – 15 is rejected under 35 U.S.C. 103 as being unpatentable over by “Koji Yokoyama,  JP-2006-024787, hereinafter Yokoyama” in view of “Satoshi Inaba, US 2010/0025767 A1, hereinafter Inaba” and in further view of “ Toshiyuki Nishihara et al. hereinafter Nishihara”  – (All the art are cited in the IDS filed by Applicant”.


Regarding Claims 12 – 15:
	The rejection of claim 1 is incorporated herein. Yokoyama combined with Inaba teaches claim 1. Even though Yokoyama teaches a CMOS imaging device, Yokoyama does not discuss about a second unit pixel as it is generally well known in the CMOS image sensor art. As for that matter and as for claims  12, , 14 and 15, Nishihara teaches a CMOS image sensor 100 with a plurality of unit digital pixels DPX as seen in Fig 2 (See [0090]) which includes a first pixel 160-0, a second pixel 160-1, etc., wherein each pixel unit is shown in Fig 3 that includes a photodiode 111, a transfer transistor 112, a reset transistor 113, a floating diffusion 116, an amplifier transistor 114 (See [0123; 0124; 0125; 0126; 0127; 0128]). As for claim 13, Nishihara teaches that the unit pixels include a lens and as necessary a color filter as well (See [0120]).
Therefore, it would have been obvious to the one with ordinary skills in the art to combine the teachings of Yokoyama, Inaba and Nishihara, at the time of filing of the current invention, to modify Yokoyama as to include the option of adding an amplifier transistor as a fin FET transistor wherein the fins are aligned at equal intervals, that allows for the fin FET to be manufactured with enough pattern regularity, wherein a variability of the DC characteristics of the FET transistor can be improved (See Inaba [0044; 0048]) and by adding the details of a digital pixel CMOS image sensor that includes a plurality of digital pixels as taught by Nishihara that provides the image sensor designed to provide multiple semiconductor layers, wherein the pixels can be readily added by having an integrated circuit made up of a counter and other circuits shared by a plurality of sensitive circuits and thus providing improved dynamic range (See Nishihara [0305]).

Allowable subject
9.	Claims 10 and 11 are objected based on its dependence upon a rejected claim; however, they would be allowable if written into independent form. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Hiroaki Ammo, US 10,044,962 B2 – it is the great grandparent of the instant application and it teaches the same  subject matter. It presents a double patent issue with the current application.
2. Hiroaki Ammo, US 10,645,321 B2 – it is the grandparent of the instant application and it teaches the same  subject matter. It presents a double patent issue with the current application.


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697